—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 5, 1993, convicting him of criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Bumbury, 194 AD2d 735; People v Cruz, 197 AD2d 630, 631). Moreover, upon the exercise of our factual review power, we are satisfied the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Moreover, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.